The following opinion was filed June 10, 1910:
MARSHALL, J.
(concurring). I choose to add a few words-to the able opinion for the court by my Brother Kerwik, in order to make more significant that preservation of the public trust intended by the donor does not depend upon the doctrine of equitable conversion, and treat, briefly, some suggested infirmities in the trust, made during our consideration, which might otherwise cause doubt as to the soundness of the court’s conclusions.
The full reintrenchment in the jurisprudence of this state of the common-law doctrine of charities was significantly commenced in Dodge v. Williams, 46 Wis. 70, 1 N. W. 92, *11050 N. W. 1103, and. though, thrown, unfortunately, into some confusion thereafter, was so cleared up, as was supposed, for all time in Harrington v. Pier, 105 Wis. 485, 82 N. W. 345; Hood v. Dorer, 107 Wis. 149, 82 N. W. 546, and Danforth v. Oshkosh, 119 Wis. 262, 91 N. W. 258, as to leave no vestige of the supposed application to charities of our statutory restrictions upon conveying property in perpetuity, except as to real estate. In that situation, as suggested in the opinion of the writer, concurred in by my Brother Sie-beckeR, in the Danforth Case, legislative assistance was necessary to enable the court to rescue our system from the exceptional interference to one conveying his property to charitable uses. It was confidently thought that the people of this state, with a full understanding of such interference, would promptly, through the proper channel, speedily make the public policy of our commonwealth conform to the well-nigh worldwide conception of the importance of promoting the wishes of possessors of privately accumulated wealth to devote the same to the betterment of mankind. At the very first opportunity thereafter ch. 511, Laws of 1905, was passed, exempting real estate from the limitations upon the right to suspend the absolute power of alienation. So now one can freely convey his property in perpetuity, real or personal, in trust for any designated charitable use upon any general scheme to that end. Charity, sweet charity, has thus come into its own. This is deemed to be such a valuable consummation to the people of this state that, in a case like this, the doctrine of equitable conversion, so many times resorted to as a convenient way of avoiding the one supposed infirmity in our system hampering owners of property in their efforts to devote the same to the public good, no longer cuts any figure. In my judgment, if referred to at all, it should be relegated to an insignificant place. Here the donor had an undoubted right to devote his real estate to his chosen charity. True, if there was any doubt about it, in *111view of the statute, hut there is none, he had an undoubted right to leave his property to be administered as personalty, in respect to which there has never been any interference in our written law with the power to convey in perpetuity.
An idea was advanced that the constitutional right of immunity from interference in religious matters stands in the way of public enforcement of a trust of the character created. The answer to that is that no public enforcement would ever in any event be required, except as to contractual features. The constitution does not exempt religious orders or ministers of the gospel from their obligations of contract. In that field they are amenable to the law of the land the same as individuals in any other field. If one should devise his property to a minister of the gospel or a church society to build a church edifice and the devisee should accept the trust, could such donee be.heard successfully to claim immunity from legal coercion to carry out the agreement? That simple proposition, it would seem, shows clearly that if the donee of a trust for masses accepts the offer he thereby makes a promise subject to enforcement like any other promise. He could not for a moment in any court be heard to say, I will not keep my agreement and am entitled to protection in my breach under my constitutional immunity from interference in religious matters. The attorney general in proceeding to enforce such a trust is merely asserting the inviolability of a public contract.
The suggestion that the title to the property, considered as realty, by force of the statutes (secs. 2012 and 2073, Stats. 1898), is in the beneficiaries, since there is no power of disposition. That view overlooks the fact that the statutes have ■ nothing to do with trusts for charity; that in such cases the legal title is always in the trustees and the equitable title in the beneficiaries. Many mistakes have been made by con•fusing private with charitable trusts, as shown in Harrington v. Pier, supra. In the latter, though the trustees have no *112duty whatever to perform, except to hold the title and preserve it for the designated public purpose, the nature of the right is strictly legal while the equitable interest is in the-beneficiaries which, from the very nature of the trust, must be indefinite. Any other view would defeat the law of 1905 and perpetuate the very difficulty the legislature intended, by it, to abolish. I take it that there is no room for fair controversy but that the equitable, not the legal title, is vested in the beneficiaries and the legal title rests in the trustee. That is the logic of Harrington v. Pier, supra, and of authorities generally on the subject. So, notwithstanding the form of the donation is for the repose of souls of the departed, the beneficiaries include the living as well; the great public, and the state, through its law officer, possesses full authority to invoke judicial remedies to prevent any abuse-of the trust.
This further reason why a conveyance of realty in trust for perpetual charitable uses is not valid was advanced: that the very constitutional status of titles to real estate precludes-such a trust. In that reference was made to art. I, sec. 14,. of the constitution, declaring that “all lands within this state are declared to be allodial, and feudal tenures are prohibited.” By that, it is suggested, “all hindrances and obstacles in the way of free and ready sale of real property are nugatory.” The logic of that idea would render void all restraints upon the conveyance or use of real estate. No one-would possess authority to hold, convey, or enjoy such property for a limited purpose or period. That doctrine was advanced in Barker v. Dayton, 28 Wis. 367, but rejected as-unsound though ingenious. The argument of counsel who-contended for the doctrine which is contrary to the practice under our constitution since its adoption and similar constitutions elsewhere, reasoned from the lexical meaning of the-word “allodial” standing alone. This court rejected counsel’s logic, holding: that-the use of the term- “and feudal ten-*113Tires are prohibited,” following and in close connection with the term “all lands within this state are declared to he al-lodial,” gave to the whole the meaning that the ownership of realty is free from those restraints which were characteristic of the feudal system; that the possessor of the title no longer is to he regarded as merely holding by the grace of a sovereign lord and subservient to “homage or fealty or military service,” hut as holding by right. Properly understood the allodial character of title to real estate, instead of suggesting incapacity to convey the same to charitable uses, rather suggests absolute freedom in that regard. The contrary idea advanced during the discussion of this case as inimical to the validity of the trust in question would, of course, defeat any trust in real estate whether for a limited period or in perpetuity. It would strike the public as passing strange if they were confronted with a judicial declaration that no man could hold or transfer any other than an unrestricted title to real estate characterized by unrestricted right of disposition. It seems that the idea was most emphatically rejected as unsound some forty years ago in Barker v. Dayton, supra. As there said, in effect, the only meaning of the constitutional provision is, that titles to realty in this state are free from any incumbrance in the nature of rent or service or fealty to a superior, as under the feudal system.